Citation Nr: 0010148	
Decision Date: 04/14/00    Archive Date: 04/24/00

DOCKET NO.  99-15 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral pes planus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



REMAND

The veteran had active service from November 1942 to October 
1945.

On substantive appeal in August 1999, the veteran indicated 
that he wanted to appear at a local VA office hearing held 
before a member of the Board of Veterans' Appeals (Board).  
On the March 2000 VA Form 646, the veteran's representative 
stated that additional arguments would be presented at the 
requested travel board hearing.  Nonetheless, review of the 
record shows that no action has been taken in response to the 
veteran's hearing request.  

In view of the foregoing, the case is REMANDED to the RO for 
the following:

The RO should schedule a travel board 
hearing for the veteran.  The RO, by 
letter, should inform the veteran and his 
representative of the date, time, and 
location of the hearing.  The RO should 
document all efforts made.

Thereafter, the case should be returned to the Board, if 
appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 

(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


